Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9, 13, 6, 10, 7, 11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0005764 A1 to Park et al., in view of U.S. Patent Publication No. 2015/0349940 A1 to Kim et al.
As to claim 1, Park discloses a method performed by a terminal in a wireless communication system, the method comprising:
identifying at least one channel slate information-reference signal (CSI-RS) resource information associated with a plurality of quasi co-location (QCL) configurations, based on a radio resource control (RRC) message from a base station (paragraph 40: TP transmission point may correspond to a eNB or a base station; paragraphs 193-212, disclosing “a TP can set FB-configuration -index 1, 2 and 3 shown in Table 6 to a UE in advance via RRC”, teaching that the base station/eNB would send that configuring RRC 
identifying CSI-RS resource information associated with a part of QCL configurations among the plurality of QCL configurations, based on a medium access control control element (MAC CE) from the base station. (paragraphs 193-212, disclosing, after the UE has been configured/informed of all the FB-config-index configurations as in the Tables 5 and 6 in advance via RRC signaling from the TP/base station, “the UE acquires a FB-config-index … via MAC CE”, meaning that the TP/base station/eNB sends to the UE the MAC CE containing the FB-config-index, where that acquired FB-config-index configuration comprises various FB-CSI-RS parameters as shown in Tables 5 and 6, such FB-CSI-RS parameters teaching “CSI-RS resource information”, and where the acquired FB-config-index is clearly only part of all of the FB-Config-indexes shown in Tables 5/6, i.e., “a part of QCL configurations among the plurality of QCL configurations”, since the FB-CSI-RS parameters in the FB-Config-indexes includes QCL parameters Q’, teaching this limitation)
Park does not appear to explicitly disclose identifying a QCL configuration among the part of QCL configurations, based on downlink control information (DCI) for a physical downlink shared channel (PDSCH) from the base station, and receiving, from the base station, the PDSCH based on the DCI.
Kim discloses identifying a QCL configuration among the part of QCL configurations, based on downlink control information (DCI) for a physical downlink shared channel (PDSCH) from the base station (paragraphs 181-185, disclosing that in DCI of format 2D, the DCI includes a field “PDSCH RE 
receiving, from the base station, the PDSCH based on the DCI (paragraph 181, disclosing a UE receiving/decoding a PDSCH transmitted from the eNB in Figs. 10-11, “according to a detected PDCCH/EPDCCH signal with DCI format 2D”).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Kim discussed above, in conjunction with and to modify the teachings of Park, to reject the limitations of this claim, at least because a PHOSITA would have found it obvious to utilize the DCI to identify the QCL configuration, as taught in Kim, with the communication of QCL information using RRC and Mac ce messages as taught in Park, due at least to the fact that both Kim and Park are directed to methods for transmitting/communicating/implementing QCL configurations. The suggestion/motivation would have been to improve the process of implementing quasi co-location QCL signaling (Park, paragraphs 1-17; Kim, paragraphs 1-34).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 2, Kim and Park teach the limitation as in the parent claim 1.

Park does not appear to explicitly disclose the QCL configuration identified based on the DCI.
Kim discloses the QCL configuration identified based on the DCI (paragraphs 181-185, disclosing that in DCI of format 2D, the DCI includes a field “PDSCH RE Mapping and Quasi-co-location indicator (PQI)”, which is an embodiment of “QCL configuration”)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Kim discussed above, in conjunction with and to modify the teachings of Park, to reject the limitations of this claim, at least because a PHOSITA would have found it obvious to utilize the DCI to identify the QCL configuration, as taught in Kim, with the communication of QCL information using RRC and Mac ce messages as taught in Park, due at least to the fact that both Kim and Park are directed to methods for transmitting/communicating/implementing QCL configurations. The suggestion/motivation would have been to improve the process of implementing quasi co-location QCL signaling (Park, paragraphs 1-17; Kim, paragraphs 1-34).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 3, Kim and Park teach the limitation as in the parent claim 1.
Park does not appear to explicitly disclose wherein the QCL configuration includes OCL type information, wherein, in case that the OCL type information is a type A a QCL assumption of the PDSCH is for a doppler shift, a doppler spread, an average delay, and a delay spread, and wherein, in case that 
Kim discloses wherein the QCL configuration includes OCL type information (paragraphs 214-223, disclosing two new QCL types: new type A and new type B),
wherein, in case that the OCL type information is a type A a QCL assumption of the PDSCH is for a doppler shift, a doppler spread, an average delay, and a delay spread (paragraphs 214-223, disclosing two new QCL types: new type A and new type B, where type A discloses this limitation), and 
wherein, in case that the OCL type information is a type B, the OCL assumption is only for the doppler shift and the doppler spread (paragraphs 214-223, disclosing two new QCL types: new type A and new type B, where type B discloses this limitation).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Kim discussed above, in conjunction with and to modify the teachings of Park, to reject the limitations of this claim, at least because a PHOSITA would have found it obvious to utilize the DCI to identify the QCL configuration, as taught in Kim, with the communication of QCL information using RRC and Mac ce messages as taught in Park, due at least to the fact that both Kim and Park are directed to methods for transmitting/communicating/implementing QCL configurations. The suggestion/motivation would have been to improve the process of implementing quasi co-location QCL signaling (Park, paragraphs 1-17; Kim, paragraphs 1-34).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claims 5, 9, 13, please see rejection for claim 1.
As to claims 6, 10, please see rejection for claim 2.
As to claims 7, 11, please see rejection for claim 3.
As to claim 14, Kim and Park teach the limitation as in the parent claim 13.
Park further discloses wherein a demodulation reference signal (DMRS) port (paragraph 85, disclosing ports for transmitting DMRSs) of the PDSCH is QCLed with a CSI-RS resource associated with the QCL configuration identified (paragraph 178, disclosing “it is assumed [in this reference] that a FB-CSI-RS … is QCL with the DMRS of the EPDCCH”)
Park does not appear to explicitly disclose the QCL configuration identified based on the DCI; wherein the QCL configuration includes OCL type information, wherein, in case that the OCL type information is a type A a QCL assumption of the PDSCH is for a doppler shift, a doppler spread, an average delay, and a delay spread, and wherein, in case that the OCL type information is a type B, the OCL assumption is only for the doppler shift and the doppler spread.
Kim discloses the QCL configuration identified based on the DCI (paragraphs 181-185, disclosing that in DCI of format 2D, the DCI includes a field “PDSCH RE Mapping and Quasi-co-location indicator (PQI)”, which is an embodiment of “QCL configuration”);
wherein the QCL configuration includes QCL type information (paragraphs 214-223, disclosing two new QCL types: new type A and new type B),
wherein, in case that the OCL type information is a type A a QCL assumption of the PDSCH is for a doppler shift, a doppler spread, an average delay, and a delay spread (paragraphs 214-223, disclosing two new QCL types: new type A and new type B, where type A discloses this limitation), and 
wherein, in case that the OCL type information is a type B, the OCL assumption of the PDSCH is only for the doppler shift and the doppler spread (paragraphs 214-223, disclosing two new QCL types: new type A and new type B, where type B discloses this limitation).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Kim discussed above, in conjunction with and to modify the teachings of Park, .

Claims 4, 8, 12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0005764 A1 to Park et al., in view of U.S. Patent Publication No. 2015/0349940 A1 to Kim et al., further in view of U.S. Patent Publication No. 20160227548 A1 to Nimbalker et al.
As to claim 4, Kim and Park teach the limitation as in the parent claim 1.
Park discloses wherein the [at] least one CSI-RS resource information associate with the plurality of QCL configurations is one of CSI Rs resources (paragraphs 193-212, disclosing association between certain FB-CSI-RS resources and QCL parameter values Q’).
Park does not appear to explicitly disclose aperiodic CSI-RS resources or semi-persistent CSI-RS resources.

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Nimbalker discussed above, in conjunction with and to modify the teachings of Park and Kim, to reject the limitations of this claim, at least because a PHOSITA would have found it obvious to combine and apply Park’s teachings above to the aperiodic/semi-persistent CSI-RS resources disclosed in Nimbalker. This is further due at least to the fact that Nimbalker, Kim and Park are directed to methods for transmitting/communicating/implementing QCL configurations. The suggestion/motivation would have been to improve the process of implementing quasi co-location QCL signaling (Nimbalker, paragraphs 61-67; Park, paragraphs 1-17; Kim, paragraphs 1-34).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claims 8, 12, 15, please see rejection for claim 4.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/Primary Examiner, Art Unit 2463